       Case 4:18-cv-01312 Document 67 Filed on 09/25/19 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ANTONIO SCOGGINS,                             §
    Plaintiff,                                §
                                              §
v.                                            §      Civil Action No. 4:18-cv-1312
                                              §
CITY OF HOUSTON, et al,                       §
     Defendants.                              §

         DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE TRIAL OR IN THE
     ALTERNATIVE TO PRESERVE EXPERT TRIAL TESTIMONY BY DEPOSITION

TO THE HONORABLE JUDGE KENNETH M. HOYT:

        Defendants Angel Arriaga, Robert Estrada, John Montgomery, Michael Stubbs and the

City of Houston (“City”) (collectively “Defendants”) file this unopposed motion to continue trial

in this case because of a scheduling conflict of Defendants’ police practices expert, Michael

Dirden, who will be out of town on a business trip during the week of October 7, 2019. Defendants

propose that trial be reset for a date shortly thereafter. Mr. Dirden has advised that he is also

unavailable during the week of October 30-November 6, 2019.               Defendants Arriaga and

Montgomery are out of town from October 14-24, 2019.

        In order to address this scheduling issue and resolve the conflict, it is requested that the

Court continue this trial. Defendants do not seek to extend any other deadlines. Alternatively,

Defendants request leave to preserve this witness’s testimony by a preservation deposition.

Plaintiff is unopposed to Defendants’ request for a continuance and will not be prejudiced by same.

This request is not made for the purpose of delay, but so that justice may be done.
     Case 4:18-cv-01312 Document 67 Filed on 09/25/19 in TXSD Page 2 of 3




                              Respectfully submitted,


                                            RONALD C. LEWIS
                                            City Attorney

                                            DONALD J. FLEMING
                                            Section Chief, Labor, Employment, & Civil
                                            Rights



Date: September 25, 2019.            By:    /s/ James C. Butt
                                            JAMES C. BUTT
                                            ATTORNEY IN CHARGE
                                            Senior Assistant City Attorney
                                            SBN: 24040354
                                            FBN: 725423
                                            Phone: (832) 393-6320 (direct)
                                            Jim.Butt@houstontx.gov

                                            JENNIFER F. CALLAN
                                            Senior Assistant City Attorney
                                            SBN: 00793715
                                            FBN: 22721
                                            Phone: (832) 393-6286 (direct)
                                            Jennifer.Callan@houstontx.gov

                                            MARJORIE L. COHEN
                                            Senior Assistant City Attorney
                                            State Bar No. 24031960
                                            Federal Bar No. 34303
                                            Marjorie.Cohen@houstontx.gov
                                            Tel. (832) 393-6457

                                            City of Houston Legal Department
                                            P.O. BOX 368
                                            Houston, TX 77001-0368
                                            Main: (832) 393-6491
                                            Fax: (832) 393-6259

                                            ATTORNEYS FOR CITY
                                            DEFENDANTS
      Case 4:18-cv-01312 Document 67 Filed on 09/25/19 in TXSD Page 3 of 3




                             CERTIFICATE OF CONFERENCE

       I certify that on September 23 and 25, 2019, I conferred with Andre Evans concerning this
motion. Plaintiff does not oppose the requested continuance.

                                             /s/ James C. Butt
                                             JAMES C. BUTT


                              CERTIFICATE OF SERVICE

I certify pursuant to Federal Rules of Civil Procedure, a true copy of the instrument to which this
Certificate is attached was duly served upon each party to this cause on the CM/ECF system, which
will automatically serve a Notice of Electronic Filing on the following:

Andre Evans
3003 South Loop West
Suite 108
Houston, Texas 77054
                                             /s/ James C. Butt
                                             JAMES C. BUTT
